Title: To George Washington from the Commissioners for the District of Columbia, 12 July 1796
From: Commissioners for the District of Columbia
To: Washington, George


        
          Sir.
          Washington, 12th July 1796
        
        We had the honor of your two Letters, first and eighth Inst., covering a letter from the Secretary of War (which is returned)

and also the several papers to be forwarded to Messrs Willink of Amsterdam—One complete set of those papers, with a [ ] of the power, signed by all of the Commissioners, will be forwarded to the Secretary at War by him, to be transmitted to Holland by fridays Mail—We shall transmit a [ ] to Baltimore to be forwarded thence—Since our last to you, we have had a Letter from the Secretary of the Treasury—He gives no hopes of aid from the Bank of the United States, and Mr Clement Biddell, in a Letter of the 6th Inst., says, that no sales have been made of the new-Created Stock; and that there is no appearance of a Sale being effected, without a loss of 8 or 10 ⅌ cent—Such being the case, there can be no just expectation of receiving a supply through the Bank of the United States—The bank of Columbia have agreed to lend us $40,000 for 6 months; to be advanced in 4 Installments of 10,000 Doll[ar]s ⅌ month; the first payment to commence in Augt: the whole sum loaned, with 42,000 Dolls. heretofore loaned, to bear an Interest of 6 ⅌ cent, & to be secured by our note, indorsed by at least, two unquestionable securities—It remains for us yet to obtain them—Some who have been applied to, have appeared rather backward—We think, however, we shall be able to obtain the money: and that with rigid œconomy, it will carry us to the first of December—Morris & Nicholson have not yet appeared—We expect Mr White down tomorrow, and in the course of the present Week, shall take some decisive measures respecting these gentlemen. We have the honor to be &c.
        
          G. ScottW. Thornton
        
      